Examiner’s Note: Letter Restarting Time
	It was noted that the previous mailing of this Office Action failed to include the correct reference number for the Kroll reference on page 6 of this document. The correct number is US 2010/0027083. Thus, please find this correction below (p. 6) and the time hereby restarted. Examiner apologizes for any inconvenience.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not sufficiently descriptive.  “The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters,” MPEP §606. Specifically, statements concerning the general type or nature of the entire system or its components that are common to many other similar elements or systems that are known in the art are not sufficiently descriptive to provide “informative value in indexing, classifying, searching, etc.,” MPEP §606.01.  Examiner recommends directing the title to what Applicant believes is the point of novelty, including key structural features, since it is by the novelty that "indexing, classifying, searching, etc.” is generally accomplished.  Nevertheless, it should be noted that, pursuant to MPEP §606.01, “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
A new title is required that is more clearly indicative of the invention to which the claims are directed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “an assembly arranged to move at least one of the input beam and the spatial light modulator relative to the other” in claim 1.
The specification (originally filed p. 4, lns. 18-21) states in part, “The first optical path is that followed by the input beam prior to movement or displacement thereof by the assembly.  Optical elements such as lenses or mirrors can be used to translate or displace the optical path of the input beam.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-4, 8, 10-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kroll (US 2010/0027083). 
Regarding independent claims 1 and 18, Kroll discloses [claim 1] A holographic projector (title – holographic display device) [claim 18] A method of improving a holographically-reconstructed image (title – holographic display device; para. 87 – avoid speckle) comprising (i.e., open language for the claim): 
a spatial light modulator (SLM) arranged to display a hologram (para. 92 – hologram generated in OASLM); 
a light source (Figs. 6B – light sources) arranged to illuminate at least one region of the spatial light modulator (SLM) with an input beam such that the input beam is spatially modulated by the spatial light modulator in accordance with the hologram to form a holographic reconstruction for projection by the holographic projector (i.e., note that the light from the source(s) passes through the SLM, thus is spatially modulated according to hologram generated in the SLM); and 
an assembly arranged to move at least one of the input beam (Fig. 6B- lens array/lenticular lens; per specification lenses meet this limitation, see 122(f) analysis above) and the spatial light modulator (in the alternative) relative to the other (i.e., the lens/lenticular array shifts the path of the light source beam with respect to/relative to the SLM due to diffraction) so that the input beam is incident at a plurality of different positions on the spatial light modulator at different points in time (note that at the same and different times, the sources via lenses cover different portions of the SLM).


	Regarding claim 2, the reference further discloses 2. The holographic projector of claim 1, wherein the assembly comprises an optical element arranged to receive the input beam on a first optical path and output the input beam on a second optical path (Fig. 6b, lens/lenticular array – as light from the source enters, it is redirected from a first path to a second because of diffraction).
Regarding claim 3, the reference further discloses 3. The holographic projector of claim 2, wherein the first optical path has a first angle relative to the normal of the optical element and the second optical path has a second angle relative to the normal of the optical element, wherein the first angle is different to the second angle (i.e., due to diffraction therein and the path change, the angles relative to normal are different; that is, this is not a plate window).
Regarding claim 4, the reference further discloses 4. The holographic projector of claim 3, wherein the assembly is arranged to change the second angle of the second optical path by diffraction (a lens or lenticular array diffracts) (or deflection)(in the alternative) of the input light beam (Fig. 6B – note lens array).
Regarding claim 8, the reference further discloses 8. The holographic projector of claim 2, wherein the second optical path is substantially parallel to, but spatially off-set from, the first optical path (Fig. 6B - i.e., because the lens array has different sources and different lenses at 
Regarding claim 10, the reference further discloses 10. The holographic projector of claim 1, wherein the hologram displayed by the SLM comprises two or more tiles, each tile representative of at least a part of an input hologram to be reconstructed (para. 136, 145 – tiling of VOW1, VOW2, and/or smaller VOWs).
Regarding claim 11, the reference further discloses 11. The holographic projector of claim 10, wherein at least one tile is a whole tile representative of a whole of the input hologram to be reconstructed (e.g., via the parallax between the eyes; each eye has its own tile; para. 13), optionally (the following is optional), wherein the light source is arranged such that the whole tile remains illuminated by the input beam whilst at least one of the input beam and the spatial light modulator are moved relative to the other (i.e., the use of the lens and resulting shift in beam via diffraction, per claim interpretation section above, goes on as long as the device and lights are on, thus ).
Regarding claim 12, the reference further discloses 12. The holographic projector of claim 1, wherein a size of the at least one region of the SLM is smaller than a size of the SLM (i.e., the claim does not define the nature of a region of SLM, but the SLM may be thought of in sections, thus smaller than the overall SLM).
Regarding claim 13, the reference further discloses 13. The holographic projector of claim 1, wherein the light source is arranged to illuminate all of the SLM and an area surrounding the SLM, optionally, wherein the holographic reconstruction does not move during the relative movement of the input beam and the spatial light modulator (Fig. 6B – the diffraction is all that moves the beam here, the hologram later in the system is not moved).

Regarding claim 15, the reference further discloses 15. The holographic projector of claim 1, wherein the holographic reconstruction is formed at a light receiving surface (para. 92 – hologram generated in OASLM), optionally, wherein the light receiving surface is spatially separated from the spatial light modulator (not required via optionally), further optionally, wherein the light receiving surface is a diffuser (i.e., optionally, therefore not required).
Regarding claim 16, the reference further discloses 16. The holographic projector of claim 1, wherein one or more of: the light source emits at least partially spatially coherent light (in the alternative) and/or emits monochromatic light (para. 165 – monochrome), optionally, wherein the light source is a laser (i.e., optionally, therefore not required); the SLM is arranged to spatially-modulate the phase and/or the amplitude of the input beam (para. 92, 97 – spatial distribution of amplitude or phase), and the hologram displayed on the SLM is a computer-generated hologram, optionally (i.e., optionally, therefore not required), a Fourier hologram (para., 129 – Fourier) or a Fresnel hologram (in the alternative).
Regarding claim 17, the reference further discloses 17. A head-up display, "HUD", comprising the holographic projector of claim 1 (para. 216 – viewer’s head).
Regarding claim 19, the reference further discloses 19. The method of claim 18, further comprising tiling an input hologram to be reconstructed to form the hologram displayed on the spatial light modulator (para. 136, 145 – tiling of VOW1, VOW2, and/or smaller VOWs).
.
Allowable Subject Matter
Claims 5-7, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 5, the prior art does not teach or suggest “The holographic projector of claim 3” including the specific arrangement for “wherein the assembly comprises an acousto-optic deflector (AOD) and an RF drive signal generator, optionally wherein the assembly is arranged to change the second angle of the second optical path by changing the frequency of the RF drive signal.” as set forth in the claimed combination(s).
With respect to claims 6 and 7, these claims depend on claim 5 and are allowable at least for the reasons stated supra.
Regarding claim 9, the prior art does not teach or suggest “The holographic projector of claim 8” including the specific arrangement for “wherein the optical element is a parallel-face plate inclined with respect to the first optical axis, optionally wherein the assembly is arranged to rotate the optical element in order to rotate the second optical path, further optionally wherein the assembly is arranged to rotate the optical element around an axis parallel to the first optical axis, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872